or visitation rights because the adoption had terminated her legal
                relationship with the children and she had not established visitation
                rights at the time the adoption was finalized. The district courtS further
                concluded that even if Dolores had a legal basis for grandparent visitation,
                the court would nonetheless deny her request on the merits because
                visitation was not in the children's best interest. Dolores brought this
                appeal.
                            Having considered the parties' arguments and the record
                before this court, we conclude that the district court did not err in
                dismissing Dolores's complaint.    See Bopp v. Lino, 110 Nev. 1246, 1249,
                885 P.2d 559, 561 (1994) (stating that a district court's conclusions of law
                are reviewed de novo). Although Dolores originally filed her complaint
                under the grandparent visitationS statute, NRS 125C.050, the subsequent
                adoption affected her legal relationship with the children and consequent
                standing to obtain visitation rights. Under NRS 127.160, "[a]fter a decree
                of adoption is entered, the natural parents of an adopted child shall be
                relieved of all parental responsibilities for such child, and they shall not
                exercise or have any rights over such adopted child."
                            In an effort to maintain grandparent visitation rights post-
                adoption, the Nevada Legislature carved out an exception permitting
                visitation rights between an adopted child and the biological family to
                survive the adoption in limited circumstances. NRS 127.171(1)(b) allows
                the court in an adoption proceeding to grant reasonable visitation rights to
                "[c]ertain relatives of the child only if a similar right had been granted
                previously pursuant to NRS 125C.050."     (Emphasis added.) An adoption's
                effect on grandparent rights was discussed at length in Bopp v. Lino




SUPREME COURT
     OF
   NEVADA                                             2
(0) 1947A .0
                   where this court concluded that because the grandparents had not been
                   granted any visitation rights before the adoption, they lacked standing to
                   petition for visitation eight months later. 110 Nev. at 1251, 885 P.2d at
                   562, In commenting on NRS 127.171, this court stated
                               [i]f the district court already had unfettered
                               jurisdiction to grant visitation rights after an
                               adoption, the Nevada Legislature would not have
                               enacted NRS 127.171. Moreover, the Nevada
                               Legislature would not have limited visitation
                               rights to those already possessing that right if it
                               had intended the district court to be able to create
                               visitation rights after an adoption.
                   Id. at 1253, 885 P.2d at 563.
                               NRS 127.171 and the holding in Bopp are dispositive to the
                   district court's jurisdiction in this case. One day after Dolores filed her
                   complaint, the adoption by Patrick's new wife became final and Dolores
                   had not already established any grandparent visitation rights.
                   Accordingly, the district court lacked jurisdiction to grant Dolores any
                   visitation rights as a grandparent under NRS 125C.050.'
                               Our dissenting colleague concludes that because Dolores had
                   filed her complaint one day before the adoption became final she somehow


                          'The district court relied on the adoption in dismissing Dolores's
                   complaint even though no evidence was placed in the record regarding
                   these facts and the district court did not formally take judicial notice.
                   Nevertheless, neither party dispute the fact and date of the adoption nor
                   objected to judicial notice below, and thus any error in the judicial notice
                   procedure was waived. See Schuck v. Signature Flight Support of Nev.,
                   Inc., 126 Nev. 434, 437, 245 P.3d 542, 544 (2010).




SUPREME COURT
       OF
    NEVADA
                                                        3
(0) 1947A etiff.
                     preserved her standing to secure visitation rights under NRS 125C.050.
                     Such conclusion is misplaced. Even though Dolores had standing on the
                     day she filed her complaint, by the time of the hearing, the adoption had
                     been finalized, thereby divesting the court of jurisdiction to grant Dolores
                     grandparent visitation rights.   See Birth Mother v. Adoptive Parents, 118
                     Nev. 972, 975, 59 P.3d 1233, 1235 (2002) (observing that "subsequent to an
                     adoption decree, a natural parent has no rights to the child unless
                     provided for in the decree"); see also State ex rd. Kaylor v. Bruening, 684
                     N.E.2d 1228, 1232 (Ohio 1997) (holding that the adoption decree
                     terminating the natural mother's parental rights divested the court of
                     jurisdiction to proceed on her pending motion for visitation with the child).
                     Thus, Dolores's complaint was properly dismissed on this ground.
                                  Finally, as an independent ground for denying the complaint,
                     the district court at the hearing reached the merits of Dolores's request in
                     finding that she was unable to rebut the presumption that visitation is not
                     in the children's best interest under NRS 125C.050(4), and citing the
                     parties' acrimonious relationship including threats, cussing, and assaults,
                     as well as police involvement. The district court also referenced
                     allegations that Dolores had improperly taken the children's social
                     security benefits and had sought medical treatment for the children
                     without permission and under the guise of a guardianship that never
                     existed.   See NRS 125C.050(6) (setting forth the factors for determining
                     whether the presumption has been rebutted). We conclude that the
                     district court's alternative ground for denying the complaint was not an
                     abuse of discretion.   See Rennels v. Rennels, 127 Nev., Adv. Op. 49, 257
                     P.3d 396, 399 (2011) (stating that district court custody decisions are




SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1907A    Aiel.
                reviewed for an abuse of discretion and that factual findings supported by
                substantial evidence will not be set aside).
                            We are cognizant of the unfortunate circumstances of this case
                and we are sympathetic to Dolores's plight, but the law is clear and we
                must uphold it. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                  OLAA
                                                               Parraguirre




                CHERRY, J., dissenting:

                            I disagree with the majority's application of NRS 127.171 and
                Bopp v. Lino. 110 Nev. 1246, 885 P.2d 559 (1994), and the result that
                followed. The majority decision strips a grandmother of a relationship
                with her grandchildren, whom she had nurtured and cared for during
                their mother's prolonged illness that ended in her untimely death.
                            Dolores's complaint filed one day before the adoption
                preserved her right to secure visitation rights with her grandchildren.
                The holding in Bopp and its interpretation of NRS 127.171 is not as clear
                as the majority posits. The grandparents in Bopp petitioned for visitation
                rights eight months after the adoption, 110 Nev. at 1248, 885 P.2d at 560,
                whereas Dolores filed her petition in this case before the adoption was
                finalized. The discussion in Bopp focuses on the timing of the petition by




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                     stating in different places that the grandparents "did not petition for
                     visitation rights prior to or at the adoption proceedings;" "Nevada does not
                     have a statute permitting ex-relatives to petition for visitation;" the
                     grandparents had "no standing to petition for visitation" after the adoption
                     decree was entered; and that "NRS 127.171 serves as a 'statute of
                     limitations' on the right of a grandparent to petition for visitation rights to
                     a grandchild."    Bopp, 110 Nev. at 1251, 1253, 885 P.2d at 562-63
                     (emphasis added). Under my reading of Bopp, Dolores had standing to
                     petition for visitation rights at the time she filed her complaint and the
                     district court retained jurisdiction to grant her request.
                                 Moreover, the adoption being finalized one day later was
                     beyond Dolores's control. Dolores alleges that she never received notice of
                     the adoption proceeding in time to intervene and establish her rights.
                     Dolores attempted to participate in the adoption case, but by then it was
                     too late and her motion to intervene was denied.
                                 Aside from the jurisdictional issue, the scant record before us
                     does not support the district court's finding that Dolores failed to rebut the
                     presumption under NRS 125C.050(4) that once Patrick denied Dolores
                     visitation it is presumed that such visitation would not be in the children's
                     best interest. The district judge reached this conclusion not after an
                     evidentiary hearing fully developing the factual issues, but based merely
                     on the pleadings and the judge's knowledge of these parties from related
                     proceedings before him.     See NRS 125C.050(6) (setting forth factors for
                     determining whether the party seeking visitation has rebutted the
                     presumption); see generally Rooney v. Rooney,      109 Nev. 540, 542-43, 853
                     P.2d 123, 124-25 (1993) (noting that an evidentiary hearing is required on




SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A    An(49
                 a motion regarding custody if the moving party demonstrates a prima
                 facie case).
                                In fact, the limited record before this court could establish
                 otherwise. According to Dolores, Andra and the children had periodically
                 lived with her through the years and then with more frequency once
                 Andra became ill. Dolores alleged that Patrick had been having an affair
                 with Andra's cousin and then married her after Andra's death and began
                 to alienate the children from Dolores. She claimed that Patrick had
                 denied her visitation and had no intention of fostering any relationship
                 between her and the children, and that without court intervention she
                 would be forever alienated from them. As to Patrick's allegation that
                 Dolores had taken the children for medical treatment without
                 authorization, Dolores claimed she had taken the children for medical care
                 in the past and that the children had breathing problems that sometimes
                 needed immediate attention.
                                The district court's reliance on the acrimonious relationship
                 between Patrick and his new wife and Dolores to support the conclusion
                 that visitation with Dolores is not in the children's best interest is
                 inadequate. How often do parents and other relatives have to put aside
                 their own differences for the benefit of the children in their lives? Are
                 these children really better off without a relationship with their
                 grandmother (who could be one of the only ties to their deceased mother)
                 just because the adult parties in this case do not get along? I cannot say
                 so based on the limited record before us. Under the majority decision,
                 Dolores could very well be forever precluded from any contact with her




SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    e
                     grandchildren by virtue of the fact that her daughter died an untimely
                     death.
                                 Dolores deserves her day in court. I would remand this matter
                     for an evidentiary hearing to determine what is truly in the best interest
                     of these young children.    See NRS 125C.050(4). For those reasons, I
                     respectfully dissent.



                                                                Cherry


                     cc: Hon. William B. Gonzalez, District Judge, Family Court Division
                           Sterling Law, LLC
                          Pisanelli Bice, PLLC
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          8
(0) 1947A    agto,